Citation Nr: 0121920	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  99-18 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Whether an overpayment of VA compensation in the amount of 
$2,724 has been properly created.  

(The issue of entitlement to a total rating for compensation 
purposes based on individual unemployability during the 
period prior to August 11, 1995, is the subject of a separate 
Board decision.)


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from March 1966 to August 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination by the RO that the 
veteran has received an overpayment of VA compensation 
benefits in the amount of $2,724.00.  


REMAND

In a rating decision of November 1998, the RO granted 
entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU), effective from October 
28, 1996.  The RO also determined that the veteran had 
established basic eligibility to Dependents' Educational 
Assistance (DEA), effective from October 28, 1996.  The 
veteran was informed of the award of a TDIU and his 
eligibility for DEA by a letter, dated in November 1998.  A 
VA Form 22-73 was noted to be an enclosure with such letter, 
explaining the DEA benefits and the factors limiting 
entitlement.  An application for DEA (VA Form 22-5490) was 
also sent to the veteran at that time.  

In a rating action of May 1999, the RO determined that there 
was clear and unmistakable error in the November 1998 rating 
action in that the effective date for a grant of a TDIU 
should have been October 1, 1996, rather than October 28, 
1996.  The date of eligibility for DEA benefits was also 
revised to October 1, 1996.  The veteran was notified of this 
determination by a letter, dated in June 1999.  In such 
letter, the veteran was again informed of his eligibility to 
receive DEA benefits.  Another VA Form 22-73 was enclosed 
with this letter that explained the DEA benefits and the 
factors limiting entitlement, and another VA Form 22-5490 was 
also sent to the veteran at such time.  

The veteran thereafter submitted to the RO a copy of a Status 
of Dependents Questionnaire (VA Form 21-0538), dated in June 
1999, in which he stated that his dependent, Kieshawna, did 
not receive DEA benefits until February 1999.  Since this 
document had not been signed by the veteran, he subsequently 
submitted the signed original.  

The record contains a computer-generated Education Master 
Record of Award Status, dated in July 1999.  This document 
indicates that Chapter 35 benefit payments for the veteran's 
dependent, Kieshawna, began on August 31, 1998, with a 
payment of $404. 00.  The document also indicates that 
subsequent payments of $485.00 each were made on October 1, 
1998; January 1, 1999; and June 15, 1999. Reference was also 
made therein to a further payment to be made on July 25, 
1999.  

In a letter, dated in late July 1999, the RO informed the 
veteran that since the veteran's dependent, Kieshawna, had 
been receiving benefits under Chapter 35, an additional 
allowance on his award could not be made.  The veteran was 
also informed that the RO proposed to reduce his monthly 
benefit payments from $2286.00 to $2104.99, effective August 
31, 1998.  In addition, the veteran was informed that the 
adjustment would result in an overpayment of benefits, in an 
amount to be determined if the proposed reduction was 
implemented.  The veteran was also informed that payments 
would continue at the present rate for 60 days from the date 
of the notice in order that the veteran could submit new 
evidence showing that the proposed action should not be 
taken.

In a September 1999 letter, the RO again informed the veteran 
that an additional allowance on his award could not be made 
since his dependent, Kieshawna, had been receiving benefits 
under Chapter 35.  However, the veteran was advised that the 
previous letter did not give him the correct rates for the 
payment on August 31, 1998.  It was said that the RO proposed 
to reduce the veteran's monthly benefit payments from 
$2,258.00 to $2,078.00, effective August 31, 1998, and from 
$2,286.00 to $2,104.00, effective December 1, 1998.  It was 
again said that the adjustment would result in an overpayment 
of benefits in an amount to be determined if the proposed 
reduction was implemented.  The veteran was also informed 
again that payments would continue at the present rate for 60 
days from the date of the notice in order that the veteran 
could submit new evidence showing that the proposed action 
should not be taken.  

In a November 1999 letter to the veteran, the RO informed him 
that his payments were reduced because his dependent, 
Kieshawna, had been removed from his compensation award since 
she had been receiving benefits under Chapter 35 since August 
31, 1998.  The reductions made were as reported in the 
September 1999 letter discussed above.  The veteran was also 
informed that he would receive $2,153.00, effective December 
1, 1999.  

In a letter, dated in December 1999, as well as in subsequent 
letters, the veteran has contended that the RO's assessment 
of an overpayment in the amount of $2,724.00 was not 
appropriate because the benefits he received from the RO, 
which were in addition to those paid to his dependent under 
Chapter 35, were paid him through the material fault on the 
part of VA.  He also stated that the dependency payments to 
him since August 31, 1998, were not in the amount of 
$2,724.00.  

Under the provisions of 38 U.S.C.A. § 3562 (West 1991), the 
commencement of a program of education or special training 
under Chapter 35 shall be a bar to increased rates, or 
additional amounts of compensation, dependency and indemnity 
compensation or pension because of such a person whether 
eligibility is based upon the death or upon the total 
permanent disability of the parent.  

Review of the above evidence indicates a discrepancy in 
regard to the date that the veteran's dependent, Kieshawna, 
first received DEA benefits under Chapter 35.  The 
documentation generated by the RO indicates that she first 
received such benefits in August 1998.  In the Status of 
Dependents Questionnaire (VA Form 21-0538), the veteran 
stated that his dependent, Kieshawna, began to receive DEA 
benefits in February 1999.  The Board further notes in this 
regard that the rating action first awarding the veteran TDIU 
benefits and establishing basic eligibility for DEA benefits 
was promulgated in November 1998.  

While it may well be that the veteran's dependent, Kieshawna, 
was retroactively awarded DEA benefits from August 31, 1998 
as indicated by the computer-generated Education Master 
Record of Award Status of July 1999, the Board cannot 
definitively ascertain whether this was the case on the basis 
of the present record.  Further development by the RO is 
therefore necessary prior to further appellate review of 
whether an overpayment in the amount of $2,724 has been 
appropriately created.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law redefined the 
obligations of VA with respect to the duty to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C.A. § 5107).  

Accordingly, the issue of whether an overpayment of VA 
compensation in the amount of $2,724 has been appropriately 
created must be remanded to the RO so that it may again 
adjudicate this issue in light of this recent statutory 
provision, undertaking necessary development, as set forth 
below.  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in Sections 3 and 4 
of the act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  

2.  The RO should contact the veteran in 
writing and inform him of the evidence 
needed to substantiate his claim that the 
overpayment in question was not properly 
created and is otherwise the result of 
sole administrative error on the part of 
VA.  The RO should further inform the 
veteran in writing of his right to submit 
any additional argument and/or evidence 
in support of such claim, to include such 
items as deposit slips, bank records, or 
the like which would indicate the amounts 
of VA compensation and DEA benefits 
actually received.

3.  The RO should obtain the Chapter 35 
folder of the veteran's dependent, 
Kieshawna, and associate this file with 
the claims folder.  

4.  The RO should audit the veteran's 
compensation account, as well as the 
account of the veteran's dependent, 
Kieshawna, following which the RO should 
recalculate the amount, if any, of the 
overpayment of the veteran's compensation 
benefits due to payments to Kieshawna 
under the DEA program.  

5.  Finally, the RO should readjudicate 
the issue of the proper creation of the 
overpayment of VA compensation benefits 
totaling $2,724.00.  In the event that 
the claim continues to be denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case with respect to this matter and 
afforded an appropriate period to 
respond.  The case should then be 
returned to this Board for further 
appellate consideration of this matter.   

No action is required by the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clarifying evidence, comply with the VCAA, and 
readjudication.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Brian J. Milmoe
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



